PER CURIAM:
Epitomized Opinion-
This was-an original action in quo warranto, instituted in the Court of Appeals of Crawford county by the State on relation of Maul against Sutter. The evidence disclosed that Sutter was a member of the school board of the New Washington school district; that a part of the territory of this school district was transferred to the Chatfield school district, and Sutter lived in the district so transferred; and that Maul was elected to fill the vacancy by the board. Sutter contended that he had changed his residence and become a bona fide resident of the New Washington district. The Court of Appeals entered a judgment of ouster against Sutter on the ground that Sutter’s change of residence was pretended only. Affirming the judgment, the Supreme Court held:
1. “Quo Warranto, 12307 GC., is the proper remedy to test the right to hold office as member of the board of education of a consolidated school district. Mandamus will not lie because -it is a writ issued in the name of the State to an inferior tribunal commanding the performance of an act which the law specially enjoins, resulting from an office, trust or station.”
2. Mandamus, 12283, will not lie to test the right to hold office.